[1] Upon this appeal the plaintiff seeks to reverse a judgment, in disregard of a mass of positive evidence which unquestionably warranted the findings in favor of the defendants below. Much substantial evidence upon which the findings of fact and judgment were based is overlooked by the appellant, and a reading of the testimony discloses that indispensable considerations which occupied the attention of the witnesses and trial court in determining controlling facts, are omitted from the record before us. Since the appeal is founded entirely upon criticisms of the findings of fact, all intendments being resolved in favor of their correctness, the obvious conflict of evidence leaves nothing for review upon appeal. There is neither reason nor favorable judicial precedent for appellant asking us to enter into a particular examination of such evidence in order merely to dispute the decision of a question of fact and to vindicate his contrary view.
The judgment is affirmed.
Thompson (Ira F.), and Archbald, J., pro tem., concurred. *Page 113